FULMER, Judge.
Thomas Baggot appeals the sentences imposed upon revocation of probation. Baggot correctly contends, and the state agrees, that the trial court should have given him credit for prison time served in case # 90-399 when sentencing him in cases # 90-400 and 90-401, pursuant to Tripp v. State, 622 So.2d 941 (Fla.1993), and Gardner v. State, 666 So.2d 933 (Fla. 1st DCA 1995). See also Byers v. State, 687 So.2d 294 (Fla. 2d DCA 1997).
Therefore, the case is remanded for the trial court to award the proper amount of credit for prison time served.
DANAHY, A.C.J., and SCHOONOVER, J., concur.